DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Arguments filed on 03/07/2022.
Claims 2, 10 and 25 have been cancelled
Claim 1 has been amended.
Claims 1, 3-9, 11, 12 and 25 are pending and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-9, 11, 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kunn Hadinoto et al. (European J of Pharmaceutics and Biopharmaceutics, 85, 427-443, 2013) in view of Bothun et al. (Langmuir, 27, 8645-8652, 2011) and Elham Cherghipour et al. (J. Biomedical Science and Engineering, 5, 715-719, 2012).
Hadinoto discloses review article including lipid-polymer hybrid nanoparticles (LONs) are core-shell nanoparticle structures comprising polymer cores and lipid/lipid-PEG shells (abstract). In one embodiment, discloses conventional preparation of LPNs either by emulsification-solvent-evaporation nanoprecipitation or high-pressure homogenization method. Hadinoto discloses that LPNs were prepared us9ing PLGA nanoparticles as the core and cationic lipid shell comprising of folic acid conjugated octadecyl-quaternized lysine modified chitosan, PEG-octadecy-quaternized lysine modified chitosan, and cholesterol (page 429). 

    PNG
    media_image1.png
    364
    525
    media_image1.png
    Greyscale

The different preparation methods available for LPNs have enabled encapsulation of a wide range of drugs, regardless of their aqueous solubility, ionicity, hydrophilicity, and lipophilicity. For example, the drug delivery applications of LPNs nonetheless have been dominated by deliveries of anticancer drugs. Thein vivo properties of these nanocarriers can be tailored by means of various modification techniques, for example, long circulating chemotherapeutic nanoparticles with active targeting moieties can be delivered specifically to tumor cells owed to the enhanced permeability and retention effect.  Additional disclosure includes that polymers (e.g. polymeric nanoparticles, polymeric micelles, dendrimers), lipids (e.g., liposomes, solid lipid nanoparticles) have been commonly used as nanocarriers. 
Hadinoto fails to disclose surface-functionalized nanostructures assembled on heads of the lipid nanoparticles and said nanostructures are surface-functionalized with negatively charged citrate moiety.


    PNG
    media_image2.png
    416
    635
    media_image2.png
    Greyscale


Bothun discloses that at low and high nanoparticle concentrations, the LNAs exhibited cationic or anionic surface charge, respectively, that aided electrostatic stabilization (page 8650). Additional disclosure includes that the motivation for forming LNAs is 2-fold and to provide insight into how nanoparticle binding influences liposome structure, 
NOTE: Bothun discloses that nanoparticle binding to the liposome interface was entropically driven for the 16 nm particles (attributed to release of water and/or lipid counterions) and enthalpically driven for the 30 nm particles (consistent with electrostatic attraction) would obviously reads on nanoparticle-lipid composite carrier comprising nanoparticles of at least two different sizes.
Cheraghipour et al. discloses citrate capped superparamagnetic iron oxide nanoparticles for hyperthermia therapy applications. Citric acid was used to stabilize the magnetite particle suspension, it was anchored on the surface of freshly prepared superparamagnetite nanoparticles (MNPs) by direct addition method. Carboxylic acid terminal group not only render the particles more water dispersible but also provides a site for further surface modification (abstract). Additional disclosure includes that citrate capped MNPs had remarkable heating effect during the application of a magnetic field, which make them attractive for biomedical heating applications, such as magnetic fluid hyperthermia (abstract and page 716-718).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate surface-functionalized nanostructures assembled on heads of the lipid nanoparticles of Hadinoto’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Bothun teaches that forming stable liposome dispersions (or individual LNAs) through decoration, 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate citrate capped superparamagnetic iron oxide nanoparticles info Bothun's liposome composition. The person of ordinary skill in the art would have been motivated to make those modifications because Cheraghipour teaches that citrate capped MNPs had remarkable heating effect during the application of a magnetic field, which make them attractive for biomedical heating applications, such as magnetic fluid hyperthermia (page 718) and reasonably would have expected success because carboxylic acid terminal group not only render the particles more water dispersible but also provides a site for further surface modification and citrate capped superparamagnetic iron oxide nanoparticles with high self-heating capacity are a promising candidate for cancer hyper thermia treatment.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kunn Hadinoto et al. (European J of Pharmaceutics and Biopharmaceutics, 85, 427-443, 2013) in view of Bothun et al. (Langmuir, 27, 8645-8652, 2011) and Elham Cherghipour et al. (J.  as applied to claims 1, 3-5, 7-9, 11, 12 and 25 above, and further in view of Lobovkina et al. (US 2013/0243848).
Kunn Hadinoto, Bothun and Cherghipour teaching as above.
Kunn Hadinoto, Bothun and Cherghipour fail to disclose lipid molecules comprising dimethyl dioctadecyl ammonium bromide (DDAB) or 1,2-dioleoyl-3-trimethylammonium-propane (DOTAP).
Lobovkina discloses nanoparticles and compositions for the sustained release of an agent, such as a small interfering siRNA from the nanoparticle (abstract). In one embodiment, the composition can include: a nanoparticle including a siRNA-cationic lipid conjugate, wherein the siRNA-cationic lipid conjugate is disposed within the nanoparticle (0006). In one embodiment, the sustained release of the siRNA can be controlled by what is disposed in the nanoparticle core, the lipid layer, the siRNA-cationic lipid conjugate, agents disposed on the surface of the nanoparticle, and/or the environment outside of the nanoparticle (0036). In one embodiment, the cationic lipid is selected from the group consisting of: DOTAP (1,2-dioleoyl-3-trimethylammonium-propane), DC-cholesterol (DC-Cholesterol.HCl 3.beta.-[N--(N',N'-dimethylaminoethane)-carbamoyl]cholesterol hydrochloride), DODAP (1,2-dioleoyl-3-dimethylammonium-propane), DDAB (dimethyldioctadecylammonium), Ethyl PC (1,2-dilauroyl-sn-glycero-3-ethylphosphocholine), DOTMA (2-di-O-octadecenyl-3-trimethylammonium propane), and a combination thereof (0038). Additional disclosure includes that the cationic lipid assists in the introduction of the siRNA into the hydrophobic core of nanoparticle and/or assist in the sustained release of the siRNA from the nanoparticle.


Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.